In the

    United States Court of Appeals
                For the Seventh Circuit
No. 15‐3292

MADISON MUTUAL INSURANCE 
COMPANY,
                                                 Plaintiff‐Appellant,

                                 v.


DIAMOND STATE INSURANCE 
COMPANY,
                                                Defendant‐Appellee.


        Appeal from the United States District Court for the 
                   Southern District of Illinois.
           No. 3:14‐cv‐00565 — J. Phil Gilbert, Judge. 



   ARGUED JANUARY 10, 2017 — DECIDED MARCH 21, 2017


   Before  WOOD,  Chief  Judge,  and  ROVNER  and  HAMILTON,
Circuit Judges.
   ROVNER, Circuit Judge.  Madison Mutual Insurance Com‐
pany (“Madison Mutual”) brought suit seeking a declaratory
judgment  obliging  Diamond  State  Insurance  Company
2                                                     No. 15‐3292

(“Diamond State”) to defend Geraldine Davidson in a state‐
court  action filed by  her  former neighbors, Dr.  William  and
Wendy Dribben. Diamond State previously provided profes‐
sional liability errors and omissions coverage to Davidson in
her capacity as a real estate broker and supplied a defense to
Davidson in a previous suit alleging certain wrongdoing by
Davidson  as  a  broker.  Because  the  new  suit  repeats  certain
allegations from the prior suit, Madison Mutual asserts that it
both  relates  back  to  the  earlier  action  and  may  potentially
involve  claims  within  the  coverage  provided  by  Diamond
State. The district court rejected these assertions and entered
summary judgment in favor of Diamond State. We affirm.
                                 I.
     In 1999, the Dribbens purchased a home from Todd and
Sherry Favre on 42 acres in an exclusive four‐parcel develop‐
ment known as Heartland Oaks, in Southern Illinois not far
from Saint Louis, Missouri. Davidson represented the Favres
in that purchase. Davidson had also conceived of and was one
of the developers of Heartland Oaks, and she and her husband
owned  one  of  the  four  parcels  in  the  development.  At  the
center of the development is a 30‐acre artificial lake (sometimes
referred to in the pleadings as the “Large Lake,” as a smaller
lake was added later), and the dam creating that lake is located
on the parcel that the Dribbens purchased. In a 2006 lawsuit
filed by the Dribbens against Davidson and the other original
owners  in  the  development,  the  Dribbens  alleged  that
Davidson  had  failed  to  disclose  that  the  original
owners/developers  had  never  obtained  a  permit  from  the
Illinois Department of Natural Resources (“IDNR”) authoriz‐
ing the dam. The 2006 suit alleged, inter alia, that Davidson’s
No. 15‐3292                                                         3

non‐disclosure  amounted  to  fraudulent  concealment  and
consumer fraud. Davidson tendered the suit to Diamond State,
which had issued a professional liability errors and omissions
policy to her effective from October 2005 through October 2006
and  extended  by  endorsement  to  November  22,  2007.  The
Diamond  State  policy  applied  to  claims  made  and  reported
during the policy period and provided coverage for “wrongful
acts arising out of the performance of professional services for
others.” R. 26‐1 at 6. The policy defines a “wrongful act” as
“any  actual  or  alleged  negligent  act,  error  or  omission,  or
‘personal  injury’”  arising  out  of  the  services  Davidson  pro‐
vided as a real estate broker. R. 26‐1 at 14. Under a reservation
of rights, Diamond State agreed to provide Davidson with a
defense  to  the  2006  suit.  The  two  counts  asserting  claims
against  Davidson  as  a  real  estate  broker  were  eventually
severed from the remainder of the 2006 suit and arbitrated in
favor of Davidson. R. 26‐9, 26‐10.
    In 2011, the Dribbens filed a second suit, this one against
both Davidson and her husband, alleging a pattern of harass‐
ment,  intimidation,  and  interference  with  the  Dribbens’
property rights by the Davidsons. The wrongful acts attributed
to  the  Davidsons  in  the  prolix  first  and  second  amended
complaints  range  from  commercially  farming  their  own
property and the Dribbens’ property (without their consent),
in violation of restrictive covenants; polluting the Large Lake
with  crop  runoff;  filing  lawsuits  with  the  aim  of  interfering
with the Dribbens’ easement rights; spreading rumors that Dr.
Dribben  was  a  serial  killer;  posting  offensive  signs;  and
stalking and intimidating the Dribben family and their attor‐
neys. The first amended complaint asserted claims for enforce‐
4                                                     No. 15‐3292

ment of covenants, trespass, malicious prosecution, interfer‐
ence with the Dribbens’ right to sell their property, intentional
and negligent infliction of emotional distress, unjust enrich‐
ment, a declaration that there had been no adverse possession
of the Dribbens’ property, and for an order of protection. The
second amended complaint, dated May 2014, added two more
claims of trespass (including criminal trespass), three counts
seeking to remove clouds upon and quiet title to the Dribbens’
property, two counts of nuisance, one count of negligence, and
one count seeking to enjoin other neighbors in the develop‐
ment vis‐à‐vis the disputed easements, for a total of 18 counts. 
   Davidson tendered the 2011 lawsuit to Madison Mutual,
which  had  provided  homeowner’s  insurance  coverage  to
Davidson  and  her  husband  (including  personal  liability
coverage up to $500,000 per occurrence) from July 2004 to July
2011.  Madison  Mutual  had  also  issued  umbrella  liability
coverage  to  the  Davidsons  (with  a  limit  of  $1  million  per
occurrence) from December 2005 to December 2011. Madison
Mutual  agreed  to  provide  the  Davidsons  with  a  defense
pursuant to their homeowner’s coverage.
     Davidson  also  tendered  the  first  and  later  the  second
amended complaints to Diamond State, but on both occasions
Diamond State refused to supply her with a defense in the 2011
litigation.  Diamond  State  did  not  view  either  complaint  as
seeking relief for acts arising out of any professional services
Mrs. Davidson had provided to others as a real estate broker.
   In 2014, Madison Mutual filed this suit in the district court
seeking  a  declaratory  judgment  to  the  effect  that  Diamond
State has breached its duty to defend Davidson in the 2011 suit
No. 15‐3292                                                         5

and bears a duty to reimburse Madison Mutual for the costs it
has incurred in supplying a defense to her in that litigation.
(Davidson herself is not a party to the suit.) Madison Mutual
posits that the factual allegations made in the 2011 suit support
a  potential  claim  against  Davidson  in  her  capacity  as  a  real
estate broker for her failure to disclose to the Dribbens that the
dam  lacked  a  permit;  Madison  Mutual  views  that  potential
claim as relating back to the 2006 suit against Dribben, which
Diamond State was obligated to (and did) defend.
   The district court entered summary judgment in favor of 
Diamond  State,  concluding  that  it  has  no  duty  to  defend
Davidson. In relevant part, the court reasoned the allegations
made against the Davidsons in the 2011 suit (which the district
court  referred  to  as  the  “Underlying  Litigation”)  did  not
support a potential claim against Mrs. Davidson as a broker
that in turn might relate back to the 2006 suit (referred to as the
“Original Litigation”) and trigger a duty to defend on the part
of Diamond State. 
        Although there are factual statements relating to
        the dam and the IDNR in the Underlying Litiga‐
        tion, those statements pertain to the allegations
        of [the] Davidsons’ harassment of the Dribbens
        and not the failure to disclose the requirement
        for  a  dam  permit  which  was  the  issue  in  the
        Original Litigation.
        The question becomes whether any of the allega‐
        tions  contained  in  the  Underlying  Litigation
        could be deemed as “rising out of the wrongful
        act” contained in the Original Litigation. There
6                                                  No. 15‐3292

    was a single wrongful act alleged in the Original
    Litigation—that of Geraldine’s failure to disclose
    that the lake did not have an IDNR permit for
    the dam.
    The fact that Geraldine Davidson was the real
    estate agent that represented the Favres in the
    sale of their home to the Dribbens and that she
    [was]  one  of  the  developers  of  Heartland
    Oaks—are  facts—but  the  allegations  in  the
    Underlying  Litigation  must  arise  from  the
    previous wrongful act. It could be argued that all
    of  the  allegations—both  in  the  Original  and
    Underlying  Litigations—arise  from  Ms.
    Davidson’s actions as a real estate agent in the
    sale  of  the  property  from  the  Favres  to  the
    Dribbens (for if she had not sold them the home,
    none of these allegations could have occurred),
    but the sale of the home was not the “wrongful
    act”  alleged  in  the  Original  [L]itigation.  The
    “wrongful  act”  was  the  failure  to  disclose  the
    lack of the dam permit.
    The  failure  of  Geraldine  Davidson  to  disclose
    the lack of the dam permit does not extend to
    the  inclusion  [of]  all  problems,  omissions,
    harassment,  trespassing,  and  numerous  other
    allegations  contained  in  the  Underlying
    Litigation.  Those  allegations  stand  apart  from
    the initial “wrongful act” and as such, Diamond
    has no duty to defend.
No. 15‐3292                                                                 7

R. 41 at 11 (emphasis in original).
                                     II.
    As  the  district  court  disposed  of  this  case  on  summary
judgment,  we  review  its  decision  de  novo.  E.g.,  Panfil  v.
Nautilus Ins. Co., 799 F.3d 716, 718–19 (7th Cir. 2015). This is a
diversity action, and the parties agree that we should look to
the law of Illinois, the forum state, for the relevant substantive
legal  principles.  See,  e.g.,  Am.  Alternative  Ins.  Corp.  v.  Metro
Paramedic Servs., Inc., 829 F.3d 509, 513 (7th Cir. 2016).1
    An  insurer’s  duty  to  defend  its  insured  in  litigation
depends on both the terms of the insurance policy at issue and
the  nature  of  the  underlying  action.  The  duty  to  defend  is
logically broader than the duty to indemnify. See Cincinnati Ins.
Co.  v.  H.D.  Smith,  LLC,  829  F.3d  771,  774  (7th  Cir.  2016).
Whereas  the  latter  duty  requires  a  claim  that  actually  falls
within the scope of coverage, the former duty is triggered by
allegations in the underlying litigation that plausibly may fall
within the scope of coverage. See Health Care Indus. Liab. Ins.
Program v. Momence Meadows Nursing Ctr., Inc., 566 F.3d 689,
693  (7th  Cir.  2009)  (discussing  Crum  &  Forster  v.  Resolution
Trust  Corp.,  620  N.E.2d  1073,  1081  (Ill.  1993)).  An  insurer
therefore  cannot  refuse  to  defend  unless  it  is  clear  that  the
underlying allegations do not bring the case even potentially
within  the  scope  of  coverage.  E.g.,  Panfil,  799  F.3d  at  719
(quoting Lyerla v.  AMCO Ins. Co., 536 F.3d 684, 688 (7th Cir.
2008)).  In  determining  whether  the  insurer  has  a  duty  to


1
    Each of the Seventh Circuit precedents that we cite in this opinon applies
Illinois law.
8                                                        No. 15‐3292

defend, a court applies what is known as the “eight‐corners”
rule: we compare the four corners of the underlying complaint
with  the  four  corners  of  the  policy,  according  both  the
complaint and the policy a liberal construction. Am. Alternative,
829 F.3d at 513–14 (quoting Pekin Ins. Co. v. Precision Dose, Inc.,
968 N.E.2d 664, 674 (Ill. 2012)). In applying this rule, our focus
is on what has actually been alleged in the underlying action
rather  than  what  hypothetically  could  be  alleged.  Amerisure
Mut.  Ins.  Co.  v. Microplastics, Inc.,  622  F.3d 806,  812 (7th Cir.
2010) (quoting Del Monte Fresh Produce N.A., Inc. v. Transport.
Ins. Co., 500 F.3d 640, 643 (7th Cir. 2007)). If any portion of the
complaint in the underlying litigation potentially falls within
the coverage provided by the policy, the insurer must defend
the entire suit. Philadelphia Indem. Ins. Co. v. Chicago Title Ins.
Co., 771 F.3d 391, 398 (7th Cir. 2014) (collecting cases). 
     The  Diamond  State  policy  is  a  real  estate  errors  and
omissions policy covering claims arising out of the professional
services  Davidson  provided  as  a  real  estate  broker.  So  the
essential  question  is  whether  the  allegations  in  the  2011
litigation potentially implicate Davidson’s conduct as a broker.
But more than that, because the policy is a “claims made and
reported” policy and Diamond State’s coverage ended in 2007
(with a corresponding notice period ending early in 2008), the
claim nominally must be one that was made against Davidson
within the policy period and which was reported to Diamond
State no later than 60 days after the end of that period. The
2011  suit,  of  course,  was  filed  years  after  Diamond  State’s
coverage terminated, and so at first glance timely reporting of
that suit would appear to be out of the question. But Madison
Mutual’s theory is that the 2011 litigation relates back to the
No. 15‐3292                                                            9

2006 suit. There is no dispute that Diamond State had timely
notice of the 2006 suit (and, in fact, supplied Davidson with a
defense in that action). The policy provides that once Diamond
State has received timely notice of a “wrongful act” within the
policy’s scope, “[a]ny claim that may subsequently be made
against [the insured] arising out of that wrongful act will be
deemed for the purpose of this insurance to have been made
on  the  date  [Diamond  State]  received  such  [timely]  notice.”
This is referred to by the parties as the “awareness clause” of
the policy. Madison Mutual asserts that the 2011 suit, like the
2006 suit, rests in part on an assertion that Davidson breached
her  professional  obligations  to  the  Dribbens  by  failing  to
disclose  that  the  dam  on  the  property  that  the  Dribbens
purchased  was  never  properly  permitted.  In  that  respect,
Madison Mutual contends, the 2011 suit arises out of the same
wrongful  act  as  the  2006  suit  (and  potentially  asserts  a
professional misconduct claim of the sort that is covered by the
Diamond State policy). And because Diamond State had timely
notice of the 2006 suit, under the awareness clause, it may be
deemed to have had timely notice of the 2011 suit as well, in
Madison Mutual’s view.
    There  are,  to  be  sure,  factual  allegations  in  the  2011  suit
regarding  the  dam  and  Davidson’s  status  as  a  real  estate
broker. Thus, the Second Amended Complaint filed in that suit
alleges that:
        •  Davidson  is  both  a  developer  (who
        spearheaded  the  creation  of  Heartland  Oaks)
        and a real estate broker. R. 21‐9 ¶¶ 18, 25, 48, 51,
        521.
10                                                 No. 15‐3292

     •  As  a  broker,  Davidson  had  represented  the
     Favres in the sale of their property to the Dribbens
     and received a commission for the sale. R. 21‐9 ¶
     18.
     •  The  dam  for  the  Large  Lake  in  the  Heartland
     Oaks development resides on the property sold by
     the Favres to the Dribbens. R. 21‐9 ¶ 67.
     • Davidson was advised during the construction
     of the Large Lake that a permit would be needed
     (although she denies being told this). R. 21‐9 ¶ 72.
     • Davidson and the other original owners of the
     Heartland Oaks properties nonetheless decided to
     forgo obtaining a permit for the dam, in order to
     spare  expense  and  to  avoid  future  involvement
     with the IDNR. R. 21‐9 ¶ 73.
     •  After  buying  into  the  Heartland  Oaks
     development, the Dribbens were advised by IDNR
     that because they owned the property on which
     the  dam  was  located,  they  were  responsible  for
     obtaining a permit. R. 21‐9 ¶ 163.
     • When the Dribbens sued Davidson for failing to
     tell  them  that  the  dam  was  not  permitted,
     Davidson  in  turned  filed  suit  against  Mrs.
     Dribben,  alleging  that  she  had  slandered
     Davidson.  The  slander  complaint  was  based  on
     the charge in the Dribbens’ suit that Davidson had
     committed  fraud by not disclosing the  lack  of  a
     permit,  an  allegation  that  purportedly  injured
No. 15‐3292                                                         11

        Davidson’s reputation as a broker. R. 21‐9 ¶¶ 247,
        248.
        • “As the next door neighbors of the Dribbens, as
        the owner/real estate broker who sold the Favres’
        property to the Dribbens, as two of the developers
        of Heartland Oaks, as two of the signatories to the
        Restrictions,  the  Easement  Agreement  and  the
        Amendment, and because Geraldine Davidson as
        the realtor for at least the Favres had convinced
        the Dribbens that Heartland Oaks was a first class
        development, the Defendants owed the Dribbens
        a  duty  of  care  to  act  reasonably  and  to  hold
        themselves to the same standard of care that they
        have  demanded  of  their  neighbors,  and  to  not
        negligently  engage  in  acts  that  the  Dribbens
        would  perceive  as  stalking,  harassment  or
        intimidation.” R. 21‐9 ¶ 525.
        •  “Accordingly,  under  the  above  facts,  the
        Defendants owed the Dribbens a duty of care, and
        they breached that duty of care by engaging in the
        conduct alleged in this amended complaint. R. 21‐
        9 ¶ 528.
Focusing on these last two allegations regarding a duty of care,
Madison Mutual alleges that it is reasonable to infer that said
duty includes Mrs. Davidson’s duty of care as a realtor and
that  the  alleged  breach  of  that  duty  includes  her  failure,  in
connection  with  the  sale  of  the  Favres’  property  to  the
Dribbens, to disclose that no permit had been obtained for the
dam.
12                                                             No. 15‐3292

    To make the obvious point first, nowhere in either the first
or second amended complaints filed in the 2011 litigation is the
allegation  made  that  Davidson  breached  her  professional
obligations as a real estate broker by failing to disclose to the
Dribbens that the dam lacked a permit. Her status as a real
estate broker is noted; the lack of a permit for the dam is also
noted;  and  for  that  matter,  the  Dribbens’  2006  suit  against
Davidson over her failure to disclose the lack of a permit is
noted.  But  there  is  no  allegation,  express  or  implied,  that
Davidson wronged the Dribbens in her capacity as a realtor by
not disclosing that the dam was un‐permitted.
   The  complaint  overall  is  one  about  Mr.  and  Mrs.
Davidson’s  pattern  of  alleged  acts—as  neighboring
landowners—that have interfered with the Dribbens’ ability to
use,  enjoy,  and  sell  their  own  property.  The  allegations  on
which Madison Mutual has focused are but a few of the many
hundreds of allegations set forth in an effort to establish why
and  how the Davidsons made living in the Heartland Oaks
development a misery for the Dribbens.2 
    To be sure, there are references in the final two paragraphs
of the list set out above to a duty of care that the Davidsons
owed to the Dribbens stemming in part from Mrs. Davidson’s
role as the realtor who brokered the sale of the Favre property
to the Dribbens. These are the references that Madison Mutual


2
    Even the Dribbens’ 2006 suit for failure to disclose the lack of a dam
permit is referenced only as the triggering event for the slander suit that
Davidson filed against Mrs. Dribben, and the slander suit in turn is noted
as  one  component  of  the  general  pattern  of  harassment  alleged  by  the
Dribbens.
No. 15‐3292                                                          13

principally relies on to support the notion that the litigation
plausibly might assert a claim against Mrs. Davidson based on
her failure to make full disclosure with respect to the dam. But
the relevant language of the second amended complaint, which
we have quoted verbatim, makes clear that the duty at issue is
not a professional duty that Mrs. Davidson bears as a realtor,
but a duty of care that both Mr. and Mrs. Davidson share “to
act reasonably and to hold themselves to the same standard of
care that they have demanded of their neighbors, and to not
negligently engage in acts that the Dribbens would perceive as
stalking, harassment or intimidation.” R. 21‐9 ¶ 525. Read in
this context, the reference to Mrs. Davidson’s status as a realtor
appears  aimed  at  suggesting  that  she,  better  than  anyone,
should  have  understood  how  her  actions  as  the  Dribbens’
neighbor  would  interfere  with  the  quiet  enjoyment  of  their
rights as property owners. Beyond this, there is no allegation
that Mrs. Davidson was providing professional services to the
Dribbens and breached any duty that she may have owed them
in that regard.
    What  we  are  left  with,  then,  is  a  small  subset  of  factual
allegations that overlap with the factual underpinnings of the
2006 suit regarding the dam permit, but no allegation of injury
resulting from Mrs. Davidson’s failure to disclose the lack of
the  permit  to  the  Dribbens  and  no  theory  of  recovery
predicated on that failure. Madison Mutual nonetheless asserts
that because this subset of alleged facts could support a claim
related to her alleged failure to disclose, we should construe
the 2011 litigation as potentially asserting such a claim against
Davidson in her capacity as a realtor and hold that Diamond
State has a duty to defend Davidson in the later suit.
14                                                     No. 15‐3292

    Our decision in Health Care Indus. Liability Ins. Program v.
Momence Meadows Nursing Ctr., Inc., supra, 566 F.3d 689, makes
clear why Madison Mutual’s reasoning is faulty in this respect.
Momence  Meadows  was  a  duty‐to‐defend  case  in  which  the
underlying  suit  was  one  brought  by  former  employees  of  a
nursing  home  seeking  recompense  for  exposing  fraudulent
charges that the nursing home had submitted to Medicare and
Medicaid—i.e.,  claims  for  services  that  did  not  meet
professionally recognized standards for health care. Each of the
claims asserted in their complaint was premised either on the
submission  of  claims  falsely  certifying  that  the  services
provided  by  the  nursing  home  complied  with  the  requisite
standard  of  care  (and  the  employees’  role  in  exposing  the
fraud)  or  the  nursing  home’s  alleged  retaliation  against  the
employees for blowing the whistle on the fraud. None of the
claims, as framed, fell within the scope of coverage provided
by the nursing home’s liability carrier. But the nursing home
pointed  to  factual  allegations  in  the  underlying  complaint
describing  the  physical  harms  the  home’s  residents  had
suffered as a result of the substandard care they had received.
Those  injuries,  the  nursing  home  argued,  would  support
potential claims for bodily injury and malpractice under the
home’s  liability  coverage,  even  though  no  such  claims  had
been  asserted  thus  far.  In  rejecting  this  argument,  we
emphasized  first  that  the  factual  allegations,  although  they
“put  a  human  touch  on  the  otherwise  administrative  act  of
false  billing,”  were  not  necessary  to  the  types  of  statutory
claims the plaintiffs in the underlying litigation were actually
pursuing. Id. at 695. And in response to the nursing home’s
contention  that  the  factual  allegations  of  the  underlying
No. 15‐3292                                                        15

complaint, rather than particular legal theory alleged, control,
we stated:
        Momence is correct that the factual allegations
        in  the  complaint,  and  not  the  legal  labels  a
        plaintiff uses, control. But factual allegations are
        only important insofar as they point to a theory
        of recovery. And it is impossible to construe the
        underlying complaint as raising any theory of
        recovery based on bodily injury. …
566 F.3d at 696 (citations omitted). Likewise here, the factual
allegations  concerning  the  dam,  the  lack  of  a  permit,  and
Davidson’s role in selling the property to the Dribbens, while
they may provide explanatory background for the Davidsons’
alleged acts of harassment (including the slander suit), do not
point to any theory of recovery against Davidson for breach of
her professional obligations as a realtor.
    Still, Madison Mutual contends that a catch‐all request in
the Dribbens’ prayer for relief for “[a]ny other further relief
that  the  Court  feels  is  necessary,  proper  or  just”  (R.  21‐9,
Request for Relief ¶ S) leaves the door open to theories their
complaint does not otherwise assert. But this type of boiler‐
plate request does not operate as an independent request for
relief,  let  alone  an  independent  theory  of  recovery  not
otherwise factually supported in the body of the complaint. See
Employers Ins. Co. of Wausau v. Bodi‐Wachs Aviation Ins. Agency,
Inc., 846 F. Supp. 677, 686 (N.D. Ill 1994); Penn. Cnty. Risk Pool
v.  Northland  Ins.,  No.  1:07‐cv‐00898,  2009  WL  506369,  at  *9
(M.D. Pa. Feb. 27, 2009); XXL of Ohio, Inc. v. City of Broadview
Hts., 341 F. Supp. 2d 825, 841 (N.D. Oh. 2004). 
16                                                         No. 15‐3292

    Madison  Mutual  alternatively  suggests  that  because  the
Dribbens, by their own account, would never have purchased
property in the Heartland Oaks development and become the
Davidsons’ neighbors had Davidson disclosed that the dam
lacked a permit, her failure to disclose as alleged in the 2006
suit was a but‐for cause of the claims raised in the 2011 suit.
Granted, had the Dribbens never purchased the property, they
would  have  no  reason  to  complain  about  the  Davidsons’
actions as neighbors. In the very broadest factual sense, then,
the wrongs alleged in the 2011 litigation might be said to arise
from  the  wrongs  alleged  in  the  2006  suit.  But  that  does  not
transform  what  is  otherwise  a  suit  about  the  Davidsons’
actions  as  the  Dribbens’  neighbors  into  a  suit  about  Mrs.
Davidson’s  prior  actions  as  the  broker  who  sold  them  the
property.  See  James  River  Ins.  Co.  v.  Kemper  Cas.  Ins.  Co.,  585
F.3d 382, 386 (7th Cir. 2009) (noting the logical limits as to what
may be said to arise from a particular event in assessing an
insurer’s duty to defend).
     For all  of these  reasons,  the 2011  suit does not assert,  or
potentially  assert,  a  claim  that  is  plausibly  within  the
professional liability coverage that Diamond State provided to
Davidson. Diamond State has no duty to defend her in the 2011
litigation.
   In view of this conclusion, we have no need to reach the
policy  exclusions  set  forth  in  the  Diamond  State  policy  and
whether they might independently operate to relieve Diamond
State of any duty to defend Davidson.
No. 15‐3292                                              17

                                            III.
   For the reasons discussed, we AFFIRM the district court’s
judgment.